Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application is a 371 of PCT/KR2019/018506 (filed 12/26/19), which application claims priority to KR 10-2019-0018822 (filed 02/18/19).
	The Preliminary Amendment filed 07/17/20 is entered.  Claims 1-20 are pending.
	The Drawings filed 07/17/20 are approved by the examiner.
	The IDS filed 10/08/20 has been considered.  An initialed copy accompanies this action.
The following is an examiner’s statement of reasons for allowance:
Initially, with respect to dependent claims 11-12, applicant’s definition/discussion of the claim terminology “monocrystal” (i.e. single crystal) and “single particle (i.e. primary particle) at para 0079-0080 of the specification is noted.  Likewise, it is clear from applicant’s disclosure at para 0049 that the limitation “…molar ratio of Ni atom is greater than about 60 mol%” in dependent claim 3 is calculated as total of the M atoms present.
KR 10-2015-0055803 discloses a cathode active material comprising a LiPO4 shell/coating layer upon a LiNiMnCoO2 core layer (Abstract; examples).
Likewise, US 6,869,547 discloses a positive active material having a cubic spinel inner region and outer A2MnO3 region (M is Li) (Abstract; claims).
However, neither reference discloses or fairly suggests the instant combination requiring a core comprising the claimed compound of formula 1 (i.e. LiZrWMOS) in combination with a phosphorus-containing coating layer.  Additionally, applicant has demonstrated through direct comparative example that the claimed combination results in superior/unexpected results (e.g. lifespan retention) as compared to compositions outside the scope of the instant claims. As stated para 0179:
Referring to Table 1 and FIG. 6, the half-cell of Example 4 had a lifespan retention rate that is about 12 % higher than that of Comparative Example 7 after the 50 cycles. It is deemed that introduction of Zr and W elements in to the structure increases ordering of Ni ions in the structure, which improves structural stability, and the S ions in the structure increase the bonding strength between a transition metal and oxygen, which suppresses a side reaction with the electrolyte by suppressing oxygen release in the structure, and thus the stability and lifespan characteristics of the half-cell may improve. Also, Li3PO4 on the surface of the core of the cathode active material preferentially reacts with HF of strong acid produced by decomposition of the binder and electrolyte salt and also reacts with moisture in the electrolyte, which suppresses deterioration of the cathode active material by the reaction of the cathode active material and HF or the side reaction with the electrolyte, and thus it is deemed that the 
half-cell has a long lifespan.

	As stated at para 0182:
Referring to Table 1 and FIGS. 10 and 11, it may be confirmed that the half- cells of Examples 5 and 6 had significantly improved room-temperature lifespan characteristics compared to the half-cells of Comparative Examples 11 and 12 using the cathode active materials of Comparative Examples 5 and 6 not including Zr, W, S, and a coating layer in the cathode active material.
	

The remaining references cited on forms PTO-1449 and PTO-892 are considered state of the art electrode materials.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
June 1, 2022